Per Curiam.
The testator was dying, leaving two brothers and a sister, and the children of three sisters, and he devised the proceeds of his land “ to his brothers and sisters, or their children or *293heirs.” By this we very naturally understand that he intended the living brothers and sisters, and the children of the deceased sisters, to be the objects of his bounty; the children of the deceased sisters to take by classes. Such is our customary mode of descents, and so we understand such words as the above, unless qualified by other words. In disposing of his personal property, he describes them as “ brothers and sisters or their heirs,” and says that he means his living brothers and sisters, and the children of his deceased sisters; and twice afterwards he calls them “brothers and sisters or their children,” without saying that he means anything different. We have lately presented the principle of interpretation in such a case as this, in Fissel’s Appeal, 27 S. R. 55, and we need not repeat it.
Decree reversed, and it is now here decreed that the report of the auditor be confirmed, and that distribution be made accordingly, and that the costs of this appeal be paid out of the fund, and the .cause is remitted to the Orphans’ Court, that this decree may carried into effect.